            Case 1:18-cv-08865-AJN Document 12 Filed 10/06/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                               Plaintiff,
                                                         No. l:18-cv-8865-AJN-GWG
            V.


 ELON MUSK,

                                Defendant.


                           MOTION TO APPEAR PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Amanda M. MacDonald, hereby move this Court for an Order

for admission to practice pro hac vice to appear as counsel for Defendant Elon Musk in the above-

captioned action.

       I am a member in good standing of the bars of the District of Columbia and the State of

Illinois and there are no pending disciplinary proceedings against me in any state or federal court.

I have never been convicted of a felony. I have never been censured, suspended, disbarred or

denied admission or readmission by any court. I have attached the affidavit required by Local

Rule 1.3.
         Case 1:18-cv-08865-AJN Document 12 Filed 10/06/18 Page 2 of 3



Dated: Octobers 2018



                                   Amaffda    MacDonald (pro hac vice pending)
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street N.W.
                                   Washington, D.C. 20005

                                   650 Fifth Avenue
                                   Suite 1500
                                   New York, NY 10019

                                   Tel.: (202)434-5000
                                   Fax: (202)434-5029
                                   amacdonald@wc.com
         Case 1:18-cv-08865-AJN Document 12 Filed 10/06/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 6, 2018, I electronically filed the foregoing Motion to

Appear Pro Hac Vice and its associated attachments with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to all counsel of record in this matter who are

on the CM/ECF system.


                                                            /s/ Amanda M. MacDonald
                                                            Amanda M. MacDonald
             Case 1:18-cv-08865-AJN Document 12-1 Filed 10/06/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                                  Plaintiff,
                                                              No. l:18-cv-8865-AJN-GWG
              V.


ELON MUSK,

                                   Defendant.


                         AFFIDAVIT OF AMANDA M. MACDONALD
                    IN SUPPORT OF MOTION TO APPEAR PRO HAC VICE

       I, Amanda M. MacDonald, being first duly cautioned, swear or affirm as follows:

        1.         I am an attorney at Williams & Connolly LLP, 725 Twelfth Street N.W.,

Washington, DC 20005.

       2.          I submit this affidavit in support of my motion for admission to practice pro hac

vice in the above-captioned matter.

        3.         I am an active member in good standing of the bars of the District of Columbia and

of the State of Illinois, and there are no pending disciplinary proceedings against me in any state

or federal court.

        4.         I have never been convicted of a felony.

        5.         I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

        6.         There are no disciplinary proceedings presently pending against me.
         Case 1:18-cv-08865-AJN Document 12-1 Filed 10/06/18 Page 2 of 2



       I declare under the penalty of perjury that the information provided above is true and

correct to the best of my knowledge, information, and belief.



Dated: Octobe^, 2018
        Case 1:18-cv-08865-AJN Document 12-2 Filed 10/06/18 Page 1 of 1




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that




 was duly qualified and admitted on June 12, 2006 as an attorney and counselor entitled to
 practice before this Court; and is, on the date indicated below, an Active member in good
                                      standing of this Bar.




                                                                       In Testimony Whereof,
                                                                   I have hereunto subscribed my
                                                                   name and affixed the seal of this
                                                                   Court at the City of Washington,
                                                                      D.C., on October 5, 2018.



                                                                                     (i
                                                                         JULIO A. CASTILLO
                                                                           Clerk of the Court




                                                                  Issued By:
                                                                               District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                   memberservices@dcbar.org.
  Case 1:18-cv-08865-AJN Document 12-3 Filed 10/06/18 Page 1 of 1




                  Certificate of Admission
                   To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                           Amanda Margaret MacDonald


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 12/08/2005 and is in good standing, so
far as the records of this office disclose.




                                         IN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 3rd day of
                                               October, 2018.




                                                                               Clerk,
                                                Supreme Court of the State of Illinois
        Case 1:18-cv-08865-AJN Document 12-4 Filed 10/06/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                                  Plaintiff,
                                                         No. 1:18-cv-8865-AJN-GWG
           v.

 ELON MUSK,

                                  Defendant.


       The motion of Amanda M. MacDonald for admission to practice pro hac vice in the above-

captioned action is GRANTED.

       Applicant has declared that she is a member in good standing of the bars of the District of

Columbia and the State of Illinois and that her contact information is as follows:

                Applicant’s Name:       Amanda M. MacDonald

                Firm Name:              Williams & Connolly LLP

                Address:                725 Twelfth Street, N.W.

                City/State/Zip:         Washington, DC 20005

                Telephone/Fax:          (202) 434-5000 / (202) 434-5029

                Email:                  amacdonald@wc.com

       Applicant has requested admission pro hac vice to appear for all purposes as counsel for

Defendant Elon Musk in the above-captioned action.
        Case 1:18-cv-08865-AJN Document 12-4 Filed 10/06/18 Page 2 of 2



       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: _______________                              ____________________________________
                                                    United States District/Magistrate Judge
